Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 1 of 11 PageID 21




          COMPOSITE
           EXHIBIT C
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 2 of 11 PageID 22
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 3 of 11 PageID 23
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 4 of 11 PageID 24
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 5 of 11 PageID 25
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 6 of 11 PageID 26
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 7 of 11 PageID 27
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 8 of 11 PageID 28
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 9 of 11 PageID 29
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 10 of 11 PageID 30
Case 5:21-cv-00182 Document 1-3 Filed 03/26/21 Page 11 of 11 PageID 31
